Citation Nr: 0409522	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a left ankle strain.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from July 1978 to October 2000.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a November 2001 rating decision of the Washington, D.C., Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The RO, 
in part, denied service connection for tinnitus, left ear hearing 
loss, and heart disease manifested by a heart murmur.  As well, 
the RO granted service connection for residuals of a left ankle 
strain and assigned an initial 0 percent (i.e., noncompensable) 
rating effective November 1, 2000.

The veteran initiated an appeal of the RO's November 2001 rating 
decision by filing a timely notice of disagreement (NOD) in 
December 2001.  The RO subsequently issued another rating decision 
in April 2002 granting service connection for tinnitus.  But the 
RO continued to deny service connection for heart disease 
manifested by a heart murmur.  Later in April 2002, the RO issued 
another rating decision - this time assigning a higher 10 percent 
evaluation for the residuals of the left ankle strain with the 
same effective date of November 1, 2000, as the prior rating.

The veteran then perfected his appeal to the Board by submitting a 
timely substantive appeal (VA Form 9) in June 2002.  But he 
indicated that he only wanted to continue his appeal for an 
initial rating higher than 10 percent for the residuals of his 
left ankle strain.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  So this is the only claim currently before the Board.  
See 38 C.F.R. § 20.200 (2003).

The veteran requested a hearing at the Board's offices in 
Washington, D.C.  And hearings were scheduled for September 2002 
and January 2003, but each hearing was postponed at his request.  
He also failed to report for a third hearing scheduled for April 
2003.  Therefore, the Board deems his request for a central office 
hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2003).  

In correspondence received in February 2002, the veteran stated 
that he wished to be represented in his appeal.  In a letter dated 
November 19, 2003, the Board asked him to clarify his wishes with 
respect to representation.  He was requested to return forms 
pertaining to designation of a representative within 30 days of 
the date of the mailing of the letter.  But he did not respond 
within the time prescribed.


FINDINGS OF FACT

1.  Since November 1, 2000, the veteran has had no more than 
moderate limitation of motion in his left ankle, even considering 
his pain.

2.  The veteran also complains of swelling, weakness and 
instability in his left ankle, particularly with prolonged use, 
but there is no objective clinical evidence of swelling and, when 
measured during his VA examination, he had normal strength (5/5) 
in this ankle.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the residuals of the left ankle strain.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law on November 9, 
2000.  It since has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  And the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The Act essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim-but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, VA notified the veteran in a January 2002 letter 
that VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (VA Form 21-
4142) so that VA could request any medical treatment records from 
private doctors for him.  Further, the rating decision appealed 
and the statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
veteran of the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities-his and 
VA's, for obtaining or presenting that evidence has been 
fulfilled.

As for assisting him with his claim, copies of the veteran's 
service medical records are on file, as are reports of VA 
examinations.  There is no indication that other Federal 
department or agency records exist that should be requested.  He 
also was notified in the SOC what evidence had been received.  He 
advised VA that he has no records from private doctors.  There is 
no indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Additionally, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes this decision is incorrect as 
it applies to cases, as here, where the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding the issue of the propriety of the 
initial rating assigned for the residuals of the left ankle 
strain, a substantially complete application was received in June 
2001.  Thereafter, in a rating decision dated in November 2001, an 
initial rating for that disability was assigned.  Only after that 
rating action was promulgated did the AOJ (i.e., the RO), in 
January 2002, provide notice to the veteran regarding what 
information and evidence was needed to substantiate his claim, as 
well as what information and evidence must be submitted by him, 
what information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession pertaining 
to his claim.  But as noted above, the rating decision appealed 
and the SOC, considered cumulatively, are documents, which like 
the January 2002 VCAA letter, served to discuss the pertinent 
evidence, provide the laws and regulations governing the claim, 
and essentially notify the veteran of the evidence needed to 
prevail.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication establishing service 
connection and assigning the initial 0 percent rating (since 
increased to 10 percent), the timing of the notice does not comply 
with the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if so, 
how, the Secretary of VA can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be 
non-prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of disagreement 
(NOD) and substantive appeal (VA Form 9) that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2002 was not given prior 
to the first AOJ adjudication of his claim, the notice was 
provided by the AOJ prior to the transfer and certification of his 
case to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After that notice was provided, the case was 
readjudicated in the April 2002 rating decision when the RO 
increased the rating for the left ankle disability from 0 to 10 
percent with the same effective date as the prior rating.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim for a higher rating, 
and to respond to his VA notice.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
him.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represents, as far as can be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2003).  See, too, 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

A 10 percent rating is warranted for moderate limitation of motion 
of the ankle.  A 20 percent rating requires marked limitation of 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5271.

As mentioned, the veteran is contesting the initial 10 percent 
rating assigned when service connection was granted for the 
residuals of his left ankle strain.  So the Board must evaluate 
the relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson, 12 
Vet. App. at 125-26.

Analysis

Service medical records disclose that, in November 1983, the 
veteran sprained his ankle in a motorcycle accident.  X-ray 
examination was normal.  The assessment was a first-degree ankle 
sprain.  Subsequently, in August 1998, he complained of chronic 
left ankle pain and referred to recent episodes of twisting his 
ankle.  X-ray examination of his ankle again was normal.  In 
November 1998, the assessment was grade I-II left ankle sprain.  
His military service ended in October 2000.

The veteran underwent a VA compensation examination in October 
2001.  He reported occasional inversion sprains of his left ankle 
as a result of chronic instability.  He indicated that he had pain 
after walking or running one-half mile.  He noted that flare-ups 
of left ankle pain occurred approximately twice per month.  During 
flare-ups, he reportedly had difficulty with full range of motion 
due to pain at extremes of motion.  He also had a history of 
chronic weakness and early fatiguing after prolonged use.  On 
objective clinical evaluation of his left ankle, there were 
indications of painful motion and pain associated with repeated 
range of motion exercises.  Active/passive dorsiflexion was to 20 
degrees, and plantar flexion was restricted to 40 degrees.  There 
were no signs of inflammation or effusion.  X-rays of the left 
ankle showed no fractures or dislocations, and soft tissues were 
unremarkable.  The diagnosis was chronic intermittent left ankle 
strain.

During another VA examination in April 2002, the veteran again 
reported occasional flare-ups of left ankle "flinching pain," 
especially with walking up and down stairs.  He indicated that he 
had noticed intermittent swelling of his left ankle, as well as 
stiffness and a tendency of the ankle to twist easily and lock up.  
Objective physical examination of his left ankle revealed no soft 
tissue swelling or deformity.  There was tenderness to palpation 
on the lateral aspect and the medial aspect just behind the 
malleoli.  Active and passive dorsiflexion could be performed up 
to 15 degrees and active and passive plantar flexion could be 
performed up to 25 degrees.  Inversion could be performed up to 40 
degrees and eversion to 30 degrees.  Movements of the ankle were 
performed slowly, but smoothly.  Dorsiflexors and plantar flexors 
of the left ankle had muscle strength of grade 5/5.  The diagnosis 
was recurrent left ankle sprain.

The veteran's left ankle sprain/strain is rated on limitation of 
motion of the ankle.  Governing criteria provide that normal range 
of motion of an ankle is from 0 degrees to 20 degrees of 
dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

The VA examination in October 2001 indicated only slight 
limitation of motion of the left ankle, while the more recent VA 
examination in April 2002 disclosed greater restriction of motion-
but still no more than moderate in degree.  And although the 
veteran also complained of experiencing swelling in his left 
ankle, this was not clinically substantiated during either 
examination.  In order to be entitled to assignment of the next 
higher rating of 20 percent for the left ankle sprain/strain, 
there must be evidence of marked limitation of motion of the 
ankle.  Unfortunately, this has not been shown.

The veteran reports that he experiences chronic left ankle pain 
and cannot run or walk more than one-half mile without 
experiencing the pain.  He also states that his ankle is weak 
(unstable) and becomes fatigued after prolonged use.  These are 
the type of symptoms contemplated in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.

While the Board does not doubt the veteran experiences flare-ups 
of ankle pain, even he acknowledges this is episodic, occurring 
occasionally about once or twice per month rather than constantly.  
Moreover, there is no objective evidence that he experiences 
significant weakened movement, premature or excess fatigability, 
or incoordination when performing range of motion of his left 
ankle.  In this regard, the clinical findings from his VA 
examinations show that he has excellent power in his left ankle, 
as evidenced by 5/5 muscle strength.  Also, there are no objective 
indications of a limp, so the record does not demonstrate that his 
left ankle sprain/strain produces incoordination of his gait.  It 
was primarily because of the objective clinical indications of 
pain and painful motion that the RO increased his rating from the 
noncompensable level to 10 percent.  But absent additional 
evidence of greater functional impairment, as a residual of the 
pain and other symptoms, there is no basis for increasing the 
rating beyond the 10-percent level.  Pain, alone, will not 
suffice.


The Board has considered whether a "staged" rating is appropriate 
for the veteran's left ankle disability.  The record, however, 
does not support assigning different percentage disability ratings 
during the period in question.  See Fenderson, 12 Vet. App. at 
125-26.  His left ankle has been, at most,10 percent disabled 
since November 1, 2000, according to the results of his VA 
examinations.

For all these reasons, the claim for an initial rating greater 
than 10 percent for the residuals of the left ankle sprain/strain 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, this doctrine is not applicable in the current 
appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

The claim for an initial rating higher than 10 percent for the 
residuals of the left ankle strain is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



